Citation Nr: 0819333	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2000, for the grant of service connection for major 
depression with psychoses and personality changes, post 
meningitis, encephalitis, and head trauma.

2.  Entitlement to an effective date earlier than March 21, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1955, and from January 1956 to June 1960.

These matters come to the Board of Veterans' Appeals (Board) 
following July 2002 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In January 2004, the veteran 
testified during a hearing before RO personnel.

In December 2005, jurisdiction over the veteran's claims file 
was transferred from the St. Petersburg RO to the RO in 
Jackson, Mississippi.  In May 2006, the veteran testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the Jackson RO.

In a December 2006 decision, the Board denied the veteran's 
claims on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2008, counsel for the Secretary of VA 
and the veteran filed a joint motion with the Court to vacate 
the January 2006 Board decision and to remand the issues on 
appeal for readjudication.  In a subsequent January 2008 
Order, the Court granted the joint motion, and remanded the 
matter to the Board for further proceedings consistent with 
the joint motion.  The issues on appeal were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. § 
7252(a) (West 2002).  

Thereafter, in a February 2008 letter, the Board notified the 
veteran (with subsequent notice to his attorney in March 
2008) that he had 90 days to submit additional argument or 
evidence in support of his claims.  In April 2008, the Board 
received a letter from the veteran's attorney in which he 
reiterated arguments previously made.  Otherwise, no 
additional argument or evidence has been received by the 
Board.  

(The decision below addresses the veteran's claim for an 
effective date earlier than March 21, 2000, for the grant of 
service connection for major depression with psychoses and 
personality changes, post meningitis, encephalitis, and head 
trauma.  The remaining issue on appeal will be discussed in 
the remand that follows this decision.)  


FINDINGS OF FACT

1.  By a November 1970 decision, the Board denied, inter 
alia, the veteran's claims for service connection for 
residuals of meningitis and for a nervous disorder.  

2.  In May 1987 the veteran sought to reopen his claim for 
service connection for residuals of meningitis; medical 
literature was submitted on the neurological affects of 
meningitis.  

3.  In December 1987, the veteran was notified by letter from 
the RO that he needed to submit new and material evidence 
before further action could be taken on his claim and that he 
had one year in which to do so.  

4.  On May 16, 1989, the RO received the veteran's petition 
to reopen his claim for residuals of meningitis.  

5.  On May 19, 1989, the veteran, through his spouse, 
submitted a report of October 1988 psychological evaluation 
from H. R. B., Ph. D.; the RO did not consider the October 
1988 psychological evaluation report.  

6.  On August 17, 1998, the veteran requested that his 
previously denied claim for service connection for 
neuropsychiatric disability as a residual of meningitis be 
reopened.  

7.  In a February 1, 2000, rating decision, the RO denied the 
veteran's petition to reopen his claim of service connection 
for a nervous disorder, characterized by the RO as a 
personality disorder with somatic complaints, anxiety, 
depression, and fits of anger.  

8.  The veteran was notified of the February 1, 2000, rating 
decision that same month and filed a notice of disagreement 
(NOD) which was received by the RO on March 3, 2000; with his 
NOD the veteran submitted a report of May 1999 psychological 
evaluation from R. J. H., a licensed psychologist.  

9.  The veteran withdrew his NOD later in March 2000 and did 
not file any subsequent NOD with the February 1, 2000 rating 
decision.  

10.  By a July 2002 rating decision, the RO granted service 
connection and assigned a 70 percent rating for major 
depression with psychoses and personality changes post 
meningitis, encephalitis, and head trauma, effective March 
21, 2000.  

11.  The report of May 1999 psychological evaluation is new 
and material evidence and was received within one year of the 
February 1, 2000 rating decision; thus, the February 1, 2000 
rating decision did not become final.  

12.  Prior to May 19, 1989, there was no information or 
evidence that could be construed as a claim pursuant to which 
service connection for major depression with psychoses and 
personality changes post meningitis, encephalitis, and head 
trauma could have been granted.  


CONCLUSION OF LAW

An effective date to May 19, 1989 for the grant of service 
connection for major depression with psychoses and 
personality changes, post meningitis, encephalitis, and head 
trauma is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board notes that, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Court in Dunlap also 
held that if a claim for service connection is granted after 
the VCAA's enactment, VA remains obligated to provided notice 
to the veteran as it relates to disability rating and 
effective date elements, if such notice was not provided 
prior to the claim being substantiated.  Dunlap, 21 Vet. App. 
at 116.  Notwithstanding that fact, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream (disability rating and 
effective date) elements.  Id. at 119; Goodwin v. Peake, U.S. 
Vet. App. No. 05-0876 (May 19, 2008).  

In this case, the Board notes that through October 2003 and 
October 2005 notice letters, the RO notified the veteran of 
the evidence needed to substantiate his claim for an 
effective date prior to March 21, 2000 for the grant of 
service connection for major depression with psychoses and 
personality changes, post meningitis, encephalitis, and head 
trauma.  After the notice letters, the veteran was afforded 
an opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2003 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claim.  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
July 2002 that his claim for service connection for major 
depression with psychoses and personality changes, post 
meningitis, encephalitis, and head trauma (psychiatric 
disability) had been granted.  The notice provided the 
veteran included a copy of the RO's July 2002 rating 
decision.  Following his claim for an earlier effective date, 
the veteran was thereafter notified in January 2003 that he 
had been awarded an earlier effective date to March 21, 2000 
for the grant of service connection for his service-connected 
psychiatric disability.  The notice provided the veteran 
included a copy of the December 2002 decision in which the 
veteran was informed of the evidence the RO had considered 
and its reasons for assigning the March 21, 2000 effective 
date for service connection for major depression with 
psychoses and personality changes, post meningitis, 
encephalitis, and head trauma.  In May 2003, the RO issued 
the veteran a statement of the case (SOC).  The statement of 
the case apprised the veteran of the relevant rating criteria 
associated with his claim, and again provided the basis and 
reasoning behind the RO's decision.  

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the VA's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for an 
effective date earlier than March 21, 2000 for the grant of 
service connection for major depression with psychoses and 
personality changes, post meningitis, encephalitis, and head 
trauma on appeal.  Here, the veteran's service treatment and 
personnel records are associated with the claims file as are 
relevant VA and private treatment records.  Otherwise, 
neither the veteran nor his attorney has alleged that there 
are any outstanding medical records probative of the 
veteran's claim that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).  See 
also Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (Once 
reopened, the effective date may not be earlier than the date 
of receipt of the application to reopen.); Lapier v. Brown, 
5 Vet. App. 215, 216-217 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim).  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. § 
3.400(q) that have an effect on the veteran's claim.  

As indicated above, the veteran's claims for service 
connection for residuals of meningitis, as well as for a 
nervous disorder were previously considered and denied by the 
Board in November 1970.  As no exception to finality applies, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. § 
20.1105 (pertaining to claims filed after final appellate 
decisions).

The evidence reflects that in May 1987, following the Board's 
November 1970 decision, the veteran sought to reopen his 
claim for service connection for residuals of meningitis.  At 
the time of filing his claim, the veteran submitted medical 
literature on the neurological aspects of meningitis.  In 
December 1987, the veteran was notified in a letter from the 
RO that he needed to submit new and material evidence before 
further action could be taken on his claim and that he had 
one year in which to do so.  The veteran did not submit any 
evidence within the one-year period noted.  

On May 16, 1989, the RO received from the veteran a VA Form 
21-4138 (Statement in Support of Claim) in which the veteran 
requested that his claim for service connection for residuals 
of meningitis be reopened.  On May 19, 1989, the veteran, 
through his spouse, submitted a report of October 1988 
psychological evaluation from H. R. B., Ph. D.  The report 
notes Dr. B.'s diagnoses to include psychoses, borderline 
personality disturbance, as well as organic brain syndrome 
secondary to meningitis/encephalitis and trauma.  Later in 
May 1989, the RO sent the veteran a letter in which it 
notified him that his claim for meningitis had been 
previously considered by the Board in June 1965, and that the 
RO was unable to reopen the veteran's claim unless he could 
demonstrate an error in that decision.  In July 1989, the RO 
received a statement from the veteran in which he identified 
the reasons his claim should be granted and noted, "I do 
hope you will reopen this claim and straighten it out for 
me."  A review of the record does not reflect any further 
action by the RO in considering the veteran's claim to 
reopen, to include consideration of the report of October 
1988 psychological evaluation.  

Thereafter, in August 1998, the veteran filed a petition to 
reopen his claim for service connection for a 
neuropsychiatric condition related to and a residual of 
meningitis/encephalitis.  With his claim the veteran 
submitted, in particular, a report of March-July 1998 
psychological evaluation from Dr. B.  Dr. B.'s impression 
included cognitive disorder likely secondary to 1959 
diagnosis of meningitis and encephalitis; post-traumatic 
stress disorder; personality disorder; and personality 
changes due to medical condition, organic personality 
syndrome, suspected secondary to 1959 diagnosis of 
meningitis/encephalitis.  In a February 1, 2000 rating 
decision, the RO denied the veteran's petition to reopen his 
claim and characterized the issue decided as a personality 
disorder with somatic complaints, anxiety, depression, and 
fits of anger.  

The veteran was notified of the February 1, 2000, rating 
decision that same month and filed an NOD which was received 
by the RO on March 3, 2000.  With his NOD the veteran 
submitted a report of May 1999 psychological evaluation from 
R. J. H., a licensed psychologist.  Later that same month, 
March 2000, the RO received a VA Form 21-4138 (Statement in 
Support of Claim) which noted the veteran's withdrawal of his 
NOD with respect to the February 1, 2000 rating decision.  

In its December 2006 decision, the Board found the February 
1, 2000, decision was unappealed and final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2007).  As 
noted above, in January 2008, counsel for the Secretary of VA 
and the veteran filed a joint motion with the Court to vacate 
the January 2006 Board decision and to remand the issues on 
appeal for readjudication.  In the Joint Motion for Remand, 
it was noted that the report of May 1999 psychological 
evaluation from Dr. H met the definition of new and material 
evidence and as such, under 38 C.F.R. § 3.156(b), it should 
have been considered as having been filed with the veteran's 
August 17, 1998 claim.  Consequently, the February 1, 2000 
rating decision was found not to have become final.  

By the Joint Motion for Remand, the parties to the appeal 
found that the report of May 1999 psychological evaluation 
from Dr. H was new and material evidence.  Whether such a 
conclusion is sound or not, such a finding is now the law of 
the case.  The RO has service connected the veteran for major 
depression with psychoses and personality changes post 
meningitis, encephalitis and head trauma.  As the February 1, 
2000 rating decision did not become final, the veteran's 
claim has remained open since prior to the February 1, 2000 
rating decision.  Here, the veteran filed a claim to reopen 
in May 1989 and submitted medical evidence, the report of 
October 1988 psychological evaluation, that the Board deems 
new and material.  The RO never considered the veteran's 
claim in May 1989 other than to mistakenly inform the veteran 
that he needed to show error in the Board decision that had 
previously decided his claim.  Following the veteran's July 
1989 response letter, in which he continues to argue in 
support of his claim, there appears to have been no further 
action by the RO.  The Board is aware that in August 1989 the 
veteran sent the RO a letter in which he noted the following, 

Please cancel and/or stop payment on my N. S. 
C. disiabily [sic] pension and stop process 
on my last claim or application for N. C. 
benefits.  

The Board notes that in July 1989 the veteran had filed a VA 
Form 21-0515 (Improved Pension Eligibility Verification 
Report).  There is otherwise no indication from the veteran's 
letter that he was withdrawing his petition to reopen his 
claim for service connection for psychiatric disability due 
to meningitis/encephalitis.  Whether the RO may have 
interpreted the veteran's letter as a withdrawal of his claim 
is unknown.  

In this case, the findings noted in Dr. B.'s report of 
October 1988 psychological evaluation raise a reasonable 
doubt as to whether there is a factual basis for finding that 
entitlement to service-connection was shown as of May 19, 
1989, the date of receipt of the report of evaluation.  In 
this regard, medical literature has defined organic brain 
syndrome as psychiatric or neurologic symptoms including 
problems with attention, confusion, and depression arising 
from damage to or disease in the brain.  

As noted above, the effective date for a reopened claim, 
after a final disallowance, shall be the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r).  Finding all reasonable 
doubt in favor of the veteran and in light of the RO's 
characterization of the veteran's service-connected 
disability at issue, the Board finds that the record presents 
an evidentiary basis for the assignment of an effective date 
of May 19, 1989, but no earlier, for the grant of service 
connection for major depression with psychoses and 
personality changes post meningitis, encephalitis, and head 
trauma.  There is otherwise no written communication or 
medical evidence prior to that date that could be interpreted 
as a formal or informal claim for benefits that would provide 
a basis for reopening the veteran's claim following the 
Board's November 1970 final decision.  The governing legal 
authority is clear and specific, and VA is bound by it.  38 
C.F.R. § 3.400(q)(1)(ii), (r).  


ORDER

An effective date of May 19, 1989, for the award of service 
connection for major depression with psychoses and 
personality changes post meningitis, encephalitis, and head 
trauma is granted.  


REMAND

The veteran has contended that the effective date for the 
grant of a TDIU should be earlier than March 21, 2000.  

In this regard, other than his service-connected major 
depression with psychoses and personality changes, post 
meningitis, encephalitis, and head trauma, the Board notes 
that the veteran's service-connected disabilities consist of 
residuals of a fractured left navicular bone, residuals of a 
fractured left malar bone, residuals of a laceration of the 
left forehead, and scars as residuals of a bilateral knee 
injury.  These disabilities have all been rated as 
noncompensably disabling.  The veteran filed an informal 
claim for a TDIU in September 2002 (a formal application for 
a TDIU (VA Form 21-8940) was filed in October 2002).  

In light of the Board's finding that an earlier effective 
date to May 19, 1989 is warranted for service connection for 
major depression with psychoses and personality changes, post 
meningitis, encephalitis, and head trauma (psychiatric 
disability), the agency of original jurisdiction (AOJ) should 
be given an opportunity to rate the veteran's psychiatric 
disability for the period from May 19, 1989 to March 21, 
2000.  Thereafter, the AOJ should again consider whether an 
effective date earlier than March 21, 2000 for award of TDIU 
is warranted.  

In view of the foregoing, this matter must be REMANDED for 
the following action:

The AOJ should rate the veteran's 
service-connected major depression with 
psychoses and personality changes, post 
meningitis, encephalitis, and head trauma 
for the period from May 19, 1989 to March 
21, 2000, following which it should 
consider the claim for an effective date 
earlier than March 21, 2000 for award of 
TDIU.  If the benefit sought on appeal is 
not granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


